Citation Nr: 1424426	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  12-27 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected burial benefits.


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to February 1953.  He died in July 2009.  The Appellant is the Veteran's surviving spouse.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2011 decision of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran died in July 2009.  

2.  The Appellant paid for the Veteran's funeral and burial expenses. 

3.  A claim for nonservice-connected burial benefits was received in October 2011, more than two years after the Veteran's death. 

4.  The Veteran did not die while properly hospitalized by the VA or while at another facility at VA expense for the purpose of examination, treatment, or care, and he is not buried in a national cemetery.


CONCLUSION OF LAW

The criteria for payment of nonservice-connected burial benefits have not been met.  38 U.S.C.A. §§ 2302 -2308 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1600 (b) and (c), 3.1601 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  With regard to the current appeal for nonservice-connected burial benefits, the facts of the case are not in dispute, and the Board finds that VCAA notice is not required because the issue presented is solely one of statutory interpretation and the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821   (2002); see also 38 C.F.R. 
§ 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law). 

Law and Analysis for VA Burial Benefits

A burial allowance is payable under certain circumstances to cover some of a deceased Veteran's burial, funeral, and transportation expenses.  38 U.S.C.A. 
§§ 2302, 2303; 38 C.F.R. § 3.1600.  If a veteran dies as a result of a service-connected disability or disabilities, a burial allowance may be paid.  38 C.F.R. 
§ 3.1600(a).  A burial allowance may be paid if a veteran dies from non-service connected causes while properly admitted to a VA facility for hospital, nursing home, or domiciliary care; or while admitted or traveling to a non-VA facility with prior authorization and at VA expense for the purpose of examination, treatment, or care. 38 U.S.C.A. § 2303(a); 38 C.F.R. §§ 3.1600(c), 3.1605. 

If a veteran's death is not service-connected, a sum not exceeding $300 may be paid to cover the burial and funeral expenses of the deceased veteran and the expense of preparing the body and transporting it to the place of burial if one of the following conditions is met: (1) the veteran was in receipt of VA pension or compensation (or but for the receipt of military retired pay the veteran would have been in receipt of compensation) at the time of death; (2) the veteran had an original or reopened claim for either benefit pending at the time of death, and certain evidentiary criteria are met; or (3) the veteran served during a period of war, or was discharged or released from active service for a disability incurred or aggravated in the line of duty, and his or her body is being held by a State, and the body is unclaimed and there are insufficient resources in the veteran's estate to cover burial and funeral expenses.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b). 

An application for nonservice-connected burial and funeral expenses must be filed within two years after the burial or cremation of the veteran's body.  38 U.S.C.A. 
§ 2304; 38 C.F.R. § 3.1601(a).  This time limit also applies to claims for a plot or interment allowance under 38 C.F.R. § 3.1600(f).  The two-year time limit does not apply to claims for service-connected burial allowance, or for the cost of transporting a veteran's body to the place of burial when the veteran dies while properly hospitalized by VA, or for burial in a national cemetery.  38 C.F.R. 
§ 3.1601(a).  

The Appellant contends that payment of the Veteran's burial benefits, to include burial allowance, transportation, and interment allowance is warranted.  The Appellant's claim was denied because it was not filed within two years after the Veteran's burial.  See 38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).  In a September 2012 substantive appeal, the Appellant described difficulties in obtaining evidence in support of her claim because the Veteran's military documents were stolen from her home, because it took over a year and a half to obtain a corrected death certificate, and because original funeral home records were lost, and for these reasons, she contends an exception should be made, and that benefits should be granted.  

The Board finds that the present claim is for nonservice-connected burial benefits under 38 C.F.R. §§ 3.1600(b) and (c) and 3.1601.  In the October 2011 application for burial benefits, the Appellant indicated that she was not claiming that the Veteran's cause of death was due to service, and in the December 2011 decision on appeal, the RO denied the Appellant's claim for "nonservice-connected" burial allowance.  The record does not otherwise indicate that the Veteran died of a service-connected disability.  

A certificate of death shows that the Veteran died at the Piedmont Hospital in Atlanta, Georgia in July 2009.  The Veteran's death certificate and a statement from HM Patterson & Son Arlington Chapel shows that the Veteran buried at the Westview Cemetery in Atlanta Georgia on July 22, 2009.  The statement from HM Patterson & Son Arlington Chapel shows that the Appellant paid for the cost of funeral services, transportation, and burial expenses for the Veteran.   

The record shows that a claim for nonservice-connected burial benefits was initially received in October 2011, more than two years after the Veteran's July 2009 burial.  VA regulations provide that an application for nonservice-connected burial and funeral expenses must be filed within two years after the burial or cremation of the veteran's body.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).  While the two-year time limit does not apply to claims for the cost of transporting a veteran's body to the place of burial when the veteran dies while properly hospitalized by VA, or for burial in a national cemetery, the record shows that the Veteran did not die while hospitalized by the VA or while at another facility at VA expense for the purpose of examination, treatment, or care, and he is not buried in a national cemetery.  Instead, the Veteran's death certificate shows that he died at a private hospital, and the a statement from HM Patterson & Son Arlington Chapel shows that the Veteran was buried in a private cemetery in July 2009.

The Appellant contends, in a September 2012 substantive appeal, that an exception should be made because of her difficulties in obtaining paperwork to submit with her claim.  The Board finds, however, that the regulations at 38 U.S.C.A. § 2304 and 38 C.F.R. § 3.1601 do not carve out a good cause exception for the timely filing of a claim for burial benefits.  While VA regulations allow for the request of an extension of the time limit for challenging an adverse VA decision or for perfecting an appeal (i.e. the filing of a notice of disagreement or substantive appeal), no such exception is described for the filing of an initial claim for benefits.  See 38 C.F.R. 
§ 3.109(b) (2013).  Moreover, while the Appellant has described difficulties in obtaining evidence in support of the claim for burial benefits, the Appellant, nonetheless, could have submitted an initial application for burial benefits within the two-year time limit, prior to obtaining evidence in support of the claim.  While the Appellant submitted a police report, showing that the Veteran's military records were stolen from her home in March 2010, a copy of the Veteran's DD 214 was already of record and other military records are not required for the filing of a claim.  Had the Appellant submitted a formal or informal claim for burial benefits within the applicable two-year time limit, VA would have informed the Appellant of any outstanding evidence required to complete her claim, and the Appellant would have had one year from the date of request to submit such evidence.  See 
38 C.F.R. § 3.1601 (b).  

The Board finds that because the Appellant's application for nonservice-connected burial benefits was not filed within two years after the burial of the Veteran's body, as a matter of law, the appeal must be denied.  See 38 U.S.C.A. § 2304; 
38 C.F.R. § 3.1601(a).  The Court has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to nonservice-connected burial benefits is denied. 




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


